Order entered July 20, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00179-CV

                        MEDINET INVESTMENTS, LLC, Appellant

                                               V.

  JAY ENGLISH, ENGLISH LAW GROUP, PLLC AND BOBBY WALKER, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-07743

                                           ORDER
       Before the Court is appellees’ July 18, 2017 second motion to extend time to file

appellees’ brief. Appellees’ motion is GRANTED. Appellees’ brief shall be filed by August 2,

2017. We caution appellees that further requests for extension of time will be disfavored in this

accelerated appeal.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE